Citation Nr: 0524817	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-24 127	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina  



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected residuals of a left ankle sprain.  



REPRESENTATION

Veteran represented by:	North Carolina Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1979 to May 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the RO, which granted 
service connection and assigned a noncompensable rating for 
residuals of a left ankle sprain.  

In June 2005, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The service-connected left ankle disability was last 
evaluated by VA in October 2002.  

The veteran testified at the recent hearing that his left 
ankle disability is far worse than reflected on that 
examination report.  He described having severe pain that 
limited his ability to work on a full-time basis.  An 
orthopedic examination to assess the severity of the 
veteran's left ankle disability should be conducted in 
accordance with the directives hereinbelow.  

The veteran reports that he receives all of his medical care 
through VA.  The RO should associate all VA treatment records 
dated from October 2002 to the present with the claims file.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate action 
to associate with the claims file all of 
the veteran's VA medical treatment 
records dated from October 2002 to the 
present.  

2.  The RO must schedule a VA orthopedic 
examination to assess the severity of the 
service-connected left ankle disability.  
The examiner must describe all symptoms 
and manifestations of the veteran's left 
ankle disability including accurate range 
of motion measurements.  The examiner 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that left ankle pain limits the 
veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the left ankle exhibits weakened 
movement, excess fatigability, or 
incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case, which reflects consideration of 
all additional evidence, and the 
opportunity to respond.  

Then, if indicated, the case should be returned to the Board 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 


